Citation Nr: 0900265	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  07-09 891A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for left hip disability 
(to include arthritis, shortening of the left leg, and left 
foot drop) other than a scar, claimed as residuals of a left 
hip shell fragment wound.

2.  Whether new and material evidence has been received to 
reopen a claim of direct service connection for a left knee 
disability.

3.  Entitlement to service connection for a left knee 
disability, claimed as secondary to left hip disability other 
than a scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1941 to October 1945.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2006 rating decision of the Fort Harrison, Montana Department 
of Veterans Affairs (VA) Regional Office (RO).  In February 
2008, the case was remanded for a videoconference hearing.  
In October 2008, a videoconference hearing was held before 
the undersigned.  A transcript of the hearing is associated 
with the veteran's claims file.  At the videoconference 
hearing, the undersigned granted the veteran's request to 
hold the case in abeyance 60 days for the submission of 
additional evidence.  38 C.F.R. § 20.709.  That period of 
time has lapsed and no additional evidence was received.  
Hence, the claims will be considered based on the current 
record.  

Initially, the Board notes that previous unappealed rating 
decisions had denied (and declined to reopen) the veteran's 
claim of direct service connection for a left knee 
disability.  He now claims alternatively: (1) That his left 
knee disability is the direct result of an injury in service, 
and (2) that such disability is secondary a left hip 
disability (claimed as shell fragment wound residual other 
than a scar) including arthritis and shortening of the leg 
(for which he seeks to establish service connection).  
Because a claim of secondary service connection is separate 
and distinct from a direct service connection claim, the 
Board has characterized the claims as stated on the preceding 
page.  Harder v. Brown, 5 Vet. App. 183 (1993). 

Although the RO implicitly reopened the veteran's claim of 
service connection for a left knee disability by deciding the 
issue on the merits in the March 2006 rating decision, the 
question of whether new and material evidence has been 
received to reopen such claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end; hence, what the RO may have determined 
in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The 
Board has characterized the veteran's claim of direct service 
connection for a left knee disability accordingly.

The veteran had also initiated appeals of denials of service 
connection for bilateral hearing loss and tinnitus.  An April 
2007 rating decision granted such benefits, and those matters 
are not before the Board.  In August 2008, the RO granted 
service connection for a scar over the left iliac crest 
(claimed as a residual of a shell fragment wound).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. A left hip shell fragment wound (sfw) in service is not 
shown; a left hip disability was not manifested in service; 
arthritis of the left hip was not manifested in the veteran's 
first postservice year; and the veteran's current left hip 
disabilities other than a scar, (to include arthritis, 
shortening of the left leg, and left foot drop), are not 
shown to be related to his service, to include as due to sfw 
therein.

2. An unappealed October 1947 rating decision denied service 
connection for a left knee disability essentially because 
there was no evidence of residual disability from the 
veteran's left knee injury (abrasion) in service; an 
unappealed May 1967 rating decision continued the denial, 
also finding that residual left knee disability from an 
injury in service was not shown.  

3. Evidence received since the May 1967 rating decision 
documents that the veteran has a current left knee 
disability, relates to an unestablished fact necessary to 
substantiate the claim of service connection for a left knee 
disability, and raises a reasonable possibility of 
substantiating the claim.

4. While the veteran sustained moderate abrasions to both 
knees in service; it is not shown that a chronic left knee 
disability was manifested in service; arthritis of the left 
knee was not manifested in his first postservice year; and 
his current left knee disability is not shown to be related 
to service, to include the injury therein.

5. A left hip disability (to include arthritis, shortening of 
the left leg, and left foot drop) claimed as residuals of a 
sfw is not service connected; a threshold legal requirement 
for establishing secondary service connection claim for a 
left knee disability is not met.  


CONCLUSIONS OF LAW

1. Service connection for left hip disability other than a 
scar (to include arthritis, shortening of the left leg, and 
left foot drop), claimed as residuals of a left hip sfw is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).

2. New and material evidence has been received, and the claim 
of entitlement to service connection for a left knee 
disability may be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2008).

3. Service connection for a left knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).

4. The claim of service connection for a left knee disability 
as secondary to left hip disability (to include arthritis, 
shortening of the left leg, and foot drop) other than a scar 
lacks legal merits.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Initially, the Board notes that the veteran was not given 
notice regarding the definition of new and material evidence 
and what information was necessary to reopen his claim of 
service connection for a left knee disability, as is required 
under Kent v. Nicholson, 20 Vet. App. 1 (2006).  Inasmuch as 
this decision reopens that claim, any error in notice content 
or timing on that aspect of the appeal is harmless.

Regarding the underlying claim of service connection for a 
left knee disability, the claim of service connection for 
left hip disability other than a scar, and the claim of 
service connection for a left knee disability as secondary to 
left hip disability other than a scar, the veteran was 
advised of VA's duties to notify and assist in the 
development of these claims prior their initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  A January 2006 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  He has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
March 2006 letter informed the veteran of disability rating 
and effective date criteria.  

The veteran's separation documents and service treatment 
records (STRs) are associated with his claims file, and 
pertinent treatment records have been secured.  The RO 
arranged for a VA examination in March 2008 (with follow-up 
opinions in May 2008 and July 2008).  He has not identified 
any pertinent evidence that remains outstanding.  VA's duty 
to assist is met.  Accordingly, the Board will address the 
merits of the claims.

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases (including arthritis) may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year. 38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

To prevail in a claim of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Service connection - left hip disability other than a scar, 
claimed as residuals of a sfw

The veteran alleges that he sustained a left hip sfw in 
approximately October 1945 while serving in Germany with the 
474th Evacuation Ordnance of the Third Army.  He further 
alleges that his service treatment records were burned, and 
that they would have corroborated his claim.  

The Company History of the 474th Ordnance Evacuation Company 
shows that it was activated on June 26, 1944 and deactivated 
on October 30, 1945.  During this time, the unit underwent 
various trainings from September 1944 to February 1945, when 
it sailed overseas.  Arriving in France in March 1945, the 
unit began operation as a tank transporter unit.  In April 
1945, the unit moved to Germany, where they continued 
operating until June 1945 when operations ceased and they 
prepared to return to the United States.  Sailing from France 
in July 1945, they arrived in the United States eight days 
later.  In June 1945, the unit was awarded a battle 
participation credit for the Central Europe campaign(s).
The veteran's Enlisted Record and Report of Separation note 
that he served in Europe from March to September 1945, and 
did not sustain any wounds in action; his awards and 
decorations do not include any that connote his participation 
in combat.  

The veteran's STRs, including his October 1945 separation 
examination report, are silent for any complaints, findings, 
treatment, or diagnosis of a left hip sfw.  His service 
separation examination report notes only knee injuries in 
service; it was noted that there were no musculoskeletal 
defects, and that his skin was normal.  

The veteran's initial claim for VA disability benefits was 
received in October 1945.  He sought service connection for 
gonorrhea, residuals of knee injuries, and residuals of 
circumcision.  There was no mention of a left hip sfw. 

In a claim for disability benefits received at the RO in 
November 2005, the veteran indicated he was seeking service 
connection for residuals of a left hip sfw including 
shortening of the leg, and weakness of the left knee.  

Postservice treatment records, including November 2002 to 
November 2006 VA outpatient treatment records, are silent for 
any complaints, findings, treatment, or diagnosis of left hip 
disability (allegedly sfw residual) other than a scar.  A May 
2006 private treatment record from Northern Montana Hospital 
notes the veteran was seen for left leg concerns.  On 
examination, it seemed he did have a little bit of a drop 
foot walk.  He had difficulty standing on his heels and 
weakness standing on his toes.  The physician's impression 
was that the veteran had a subtle neurological foot drop, 
with his right leg being 3/8 inch shorter than his left leg.

On March 2008 VA examination, the veteran complained of left 
hip pain as a result of a gunshot wound in service.  He 
described the pain as intermittent throughout the day, 
depending on his activities, and also reported having 
associated symptoms of weakness, stiffness, instability, 
fatigability, and lack of endurance.  Upon physical 
examination and X-ray studies, the examiner found no evidence 
of shell wounds on X-ray, but noted that the veteran had 
degenerative osteoarthritis of the left hip.  After reviewing 
the claims file, the examiner noted that she was unable to 
find documentation of a sfw in service but, considering the 
conditions in 1941 to 1945, stated that it could have 
occurred.  She then stated, "Veteran was 21 years old when 
this injury occurred, he is currently 85.  64 years have 
passed.  I can neither proved [sic] or disprove that current 
degenerative arthritis of the left hip . . . [is] due to or 
cause[d] by . . . a fragment wound during [World War II]."  
In a May 2008 follow-up opinion, the examiner reviewed 
additional information showing that the veteran had not 
received a Purple Heart for the claimed left hip sfw, and 
that X-ray findings showed no evidence of a shell fragment in 
the left hip area.  Based upon the foregoing, she opined that 
the veteran's current left hip osteoarthritis was less likely 
than not due to a hip injury in service and more likely than 
not due to other causes such as aging or intercurrent events.  
She also determined that the veteran's leg length discrepancy 
and foot drop were due to other causes and not a result of 
any event that occurred in service. 

An August 2008 rating decision noted that although there was 
no evidence that the veteran engaged in combat or was wounded 
in the left hip in service, an examiner had found that the 
veteran's left hip scar could be consistent with an alleged 
sfw injury and, resolving all doubt in the veteran's favor, 
awarded service connection for his left hip scar.  He now 
seeks to establish service connection for further hip 
disability claimed as sfw residuals.

It is not in dispute that the veteran now has a left hip 
disability as left hip degenerative osteoarthritis was 
diagnosed during the March 2008 VA examination.  Records 
cited above also note he walked with a neurological foot drop 
gait (May 2006) and that he had shortening of the right 
(notably, not left as alleged) leg (also May 2006).  What he 
must still establish to substantiate his claim of service 
connection for such pathology as residuals of a sfw in 
service, is that he sustained a left hip sfw in service, and 
that the current disabilities are residuals of such injury.

The RO has resolved doubt in the veteran's favor, and 
conceded that he sustained some sort of hip injury in 
service.  On close review of the record, the Board must find 
that any such injury would not have been a sfw as described 
by the veteran.  Notably, he has alleged that he sustained 
such sfw from enemy aircraft fire while serving in Germany 
with the 474th Evacuation Ordnance in October 1945.  This 
account is inherently incredible.  For one, by October 1945 
World War II hostilities in Europe had been ended for a 
number of months; there were no German aircraft strafing U.S. 
forces.  Furthermore, the unit the veteran alleges he was 
with when this occurred was no longer in Europe, as it 
repatriated in July 1945.  (The record (WD AGO Form 53-55) 
shows that the veteran served in Europe from March to 
September 1945, and was separated from service at Fort Lewis 
Washington as a member of the 3251st Ord. B&C CO. in October 
1945.  It also notes that he did not sustain any wounds in 
action.)  It is noteworthy in this regard that as there is no 
evidence that the veteran engaged in combat, he is not 
entitled to the relaxed evidentiary standards afforded under 
38 U.S.C.A. § 1154(b).  

It is also noteworthy that while the veteran has alleged that 
his STRs were destroyed by fire (and would have corroborated 
his accounts), such records are associated with his claims 
file, appear to be intact, and do not corroborate, but appear 
to contradict his accounts.  Notably, in addition to the WD 
AGO Form 53-55 notation that the veteran did not sustain any 
wounds in combat, his separation examination report list his 
injuries in service as consisting only of injuries to both 
knees in September 1944 (at Camp Hood).  And examination 
revealed that the veteran's musculoskeletal system and skin 
at separation were normal.  (It is also noteworthy that when 
the veteran filed his initial claim for VA disability 
benefits in October 1945, he listed gonorrhea, knee injuries, 
and a circumcision, but made no mention of combat injuries, 
including to the left hip.)  In fact, the record contains no 
mention of a left hip sfw wound until the veteran filed his 
claim in 2005, some 60 years after the alleged occurrence.  
In light of the foregoing, the Board finds the allegation 
that the veteran sustained a left hip sfw injury in service 
not credible, and concludes that such injury did not occur.  

Finally, there is nothing in the record to suggest that the 
pathology for which service connection is sought might be 
related to a sfw injury in service.  Significantly, the 
medical evidence shows that it is the veteran's right lower 
extremity (not the left, as alleged) that is shortened.  
Also, there is no medical evidence showing that arthritis was 
manifested in the first postservice year; therefore, there is 
no basis for considering (and applying) the 38 U.S.C.A. 
§ 1112 chronic disease presumptions (for arthritis).  
Furthermore, the only competent evidence in the record that 
specifically addresses the matter of a nexus between the 
claimed left hip pathology and the veteran's service, the May 
2008 VA examiner's opinion, is to the effect that the 
veteran's current left hip osteoarthritis was less likely 
than not due to a hip injury in service and more likely than 
not due to other causes such as aging or intercurrent events, 
and that his leg length discrepancy and foot drop are due to 
other causes and not a result of any event that occurred in 
service.  The examiner based this opinion on a review of the 
claims file and her examination of the veteran.  As this 
opinion is by a medical professional (who by virtue of her 
training/experience is deemed qualified to provide it) and 
includes an explanation of the rationale for the opinion, it 
has substantial probative value.  And because there is no 
competent evidence to the contrary, the opinion is 
persuasive.  

As the  evidence does not show that the veteran sustained a 
left hip sfw in service, and with no competent evidence of a 
nexus between the veteran's current left hip disability and 
such injury, the preponderance of evidence is against this 
claim.  Accordingly, service connection for left hip 
disability (including arthritis, shortening of the left leg, 
and foot drop) claimed as residuals of a left hip sfw must be 
denied.

New and material evidence: Direct Service Connection -  Left 
knee disability

Historically, an October 1947 rating decision denied the 
veteran's claim seeking service connection for a bilateral 
knee disability based on a finding that the veteran's knees 
were treated in service as abrasions with no residuals of the 
condition noted.  The veteran did not appeal this decision 
and it became final.  38 U.S.C.A. § 7105.  An unappealed 
rating decision in May 1967 continued the denial, also 
finding that after the veteran's October 1944 jeep accident 
for which treatment was received for abrasions of both knees, 
there was no evidence of any residual disablement.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.
38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date and the revised definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 
(2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence of record in May 1967 consisted of STRs, which 
showed that in October 1944, the veteran was involved in a 
jeep accident that resulted in moderate abrasions to the 
lateral surfaces of both knees.  The wounds were cleansed and 
dressed.  An October 1944 X-ray of the left knee was negative 
for fractures, dislocations, bone or joint diseases.  The 
veteran continued to be monitored periodically for wound and 
pain management through November 1944, whereupon it was noted 
that his wounds had all practically healed and there was no 
limitation of movement.  On October 1945 service separation 
examination, no musculoskeletal defects were noted.  It was 
noted that the veteran had injured both knees in 1944; and 
that there were no current residual defects.

Evidence received since the May 1967 rating decision includes 
September 1997 to May 2006 private treatment records from 
Northern Montana Hospital.  These records show that in 
September 1997, the veteran complained of pain on the 
posterior aspect of his left knee after climbing down on his 
ranch a few weeks earlier.  He reported not having any prior 
knee injuries that he knew about.  An X-ray showed a normal 
appearing knee joint for someone of the veteran's age group.  
Mild posterior meniscal degenerative tear was diagnosed, and 
in October 1997 the veteran underwent arthroscopy to repair 
the torn portion of the meniscus.  In January 2004, the 
veteran complained of left knee pain.  Previous X-rays showed 
marked amounts of arthritic changes, but current X-rays 
showed relatively normal knee structures.  Degenerative 
arthritis of the left knee was diagnosed.  In March 2004, the 
veteran underwent an arthroscopy to repair a tear in the 
posterior portion of his meniscus.  He continued to be 
treated for left knee pain and degenerative arthritis of the 
left knee through July 2004 when X-rays showed an 
osteochondral defect of the medial femoral condyle, which his 
physicians believed was the source of his symptoms.  In 
August 2004, the veteran underwent a medial unicompartmental 
arthroplasty of the left knee.  

* November 2002 to November 2006 VA outpatient treatment 
records that are silent for any complaints, findings, 
treatment, or diagnosis of a left knee disability.

* August to September 2003 private treatment records from Dr. 
M.K.B. that show complaints of leg weakness and left knee 
pain, and treatment for peripheral neuropathy and arthritis, 
respectively.  The veteran reported injuring his back in a 
jeep accident during service, but stated that his leg 
weakness really started in his right leg after hiking in 
excess of 14 miles while carrying a big pack, possibly some 
30 years ago, that now involved both legs.  

* A March 2008 VA examination when the veteran complained of 
left knee pain, originating from a 1944 jeep accident in 
service.  On physical examination, both knees appeared 
arthritic, left greater than right.  An X-ray showed post-
operative changes in the medial compartment of the left knee.  
The lateral compartment demonstrated soft tissue 
calcification consistent with calcification of the 
fibrocartilage of the meniscus.  No malalignment or other 
bony abnormality was evident.  The examiner reviewed the 
claims file and noted that the veteran injured his left knee 
on active duty; however, she opined that this injury occurred 
when he was 21 and he was now 85 years old.  Since 64 years 
had passed in between, she could not prove or disprove that 
the soft tissue calcification of the fibrocartilage of the 
meniscus was due to the 1944 jeep accident.  In a May 2008 VA 
opinion, the examiner indicated that she had reviewed 
additional information and noted that the veteran did have 
left knee surgery, "but when, where, and why are unknown.  
[Veteran] states [surgery was] due to injury in [1944]."  
Based on the available information, she opined that the left 
knee disability was as least as likely as not caused by or a 
result of injury in service.  In a July 2008 VA opinion, the 
examiner reviewed additional treatment records from Northern 
Montana Hospital, and found that the new information revealed 
the veteran injured his knee on his ranch in 1997, which was 
followed by a partial medial meniscectomy and debridement of 
the left knee.  He continued to experience left knee pain and 
developed avascular necrosis of the left medial femoral 
condyles with subsequent uncompartmental partial arthroplasty 
of the left knee medial compartment.  Based on this 
additional information, the examiner found that the veteran's 
complaints of a service-connected left knee disability were 
not consistent with the newly provided medical evidence, and 
his left knee disability was "clearly not due to, caused by, 
or aggravated by any event that occurred between 1941 and 
1945."

* Testimony from the October 2008 videoconference hearing 
when the veteran stated that he had to undergo left knee 
surgery because a piece from his knee had broken off, and 
that his physician thought it likely that this was due to his 
jeep accident in service.

The Board finds that the evidence received since the May 1967 
unappealed rating decision is new and material because it was 
not previously of record and directly addresses an 
unestablished fact necessary to substantiate the claim.  
Specifically, the claim remained denied in May 1967 based 
essentially on a finding that the veteran had no residual 
disability a knee injury.  Treatment records received since 
the May 1967 rating decision include a medical diagnosis of 
degenerative arthritis of the left knee.  When taken at face 
value, as is required when determining solely whether to 
reopen a previously denied claim, the Board finds that the 
additional evidence received is competent evidence that 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  Thus, the additional evidence 
received is new and material and is sufficient to reopen the 
claim of entitlement to service connection for left knee 
disability.  The appeal is granted to that extent only.



De novo review -  Left knee disability

At the outset, the Board finds that the appellant is not 
prejudiced by the Board's proceeding with de novo review of 
this claim without returning it to the RO for their initial 
de novo consideration upon the Board's reopening of the claim 
because the RO has already adjudicated the matter de novo 
before certifying the appeal for Board review.

It is not in dispute that the veteran now has a left knee 
disability, including degenerative arthritis.  It is also not 
in dispute that he sustained moderate abrasions to his left 
knee in service.  What he must still show to establish 
service connection for his left knee disability is that the 
current disability is related to his left knee injury in 
service.  Significantly, there is no evidence that arthritis 
of the left knee was manifested in service or in the first 
postservice year; consequently, the chronic disease 
presumptive provisions of 38 U.S.C.A. § 1112 do not apply.

The preponderance of the evidence is against a finding that 
the veteran's current left knee disability is related to his 
injury in service.  The veteran's postservice treatment 
records only show the diagnosis and treatment of degenerative 
arthritis of the left knee.  The only competent evidence in 
the record that specifically addresses whether there is a 
nexus between his current left knee disability and his 
service, to include the October 1944 jeep accident therein, 
is in the report of the March 2008 VA examination and the 
follow-up opinions in May 2008 and July 2008.  While the 
examiner opined in May 2008 that the veteran's left knee 
disability was "as least as likely as not" caused by or a 
result of injury in service, such opinion was based on the 
veteran's statement that he had undergone left knee surgery 
as a result of his injury in service.  (The examiner noted 
then that the "when, where, and why [of the veteran's left 
knee surgery were] unknown.")  In July 2008, the examiner 
reviewed additional private treatment records which showed 
the true circumstances under which the left knee surgery was 
performed, and opined that the left knee disability was 
"clearly not due to, caused by, or aggravated by any event 
that occurred between 1941 and 1945." As the latter opinion 
was based on a more complete knowledge of the pertinent 
evidence, it has more probative value, and is persuasive.  
Notably, there is no medical opinion evidence based on a 
complete record review to the contrary. 

The veteran testified at the October 2008 videoconference 
hearing that his physician has indicated that the veteran's 
current left knee disability is likely the result of his in-
service jeep accident.  The Court has held that a lay 
person's account of what a physician purportedly said is too 
attenuated and inherently unreliable to constitute medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
The veteran's own statements relating his current left knee 
disability to his service are not competent evidence, as he 
is a layperson, and lacks the training to opine regarding 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

As the preponderance of the evidence is against there being a 
nexus between the veteran's current left knee disability and 
his service, the preponderance of evidence is against this 
claim.  Accordingly, direct service connection for a left 
knee disability must be denied.

Secondary service connection - Left knee disability

The veteran alleges in the alternative that his left knee 
disability is secondary to service connected left hip 
pathology including arthritis, leg shortening, and foot drop.  

Secondary service connection is warranted where a disability 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Briefly, the 
threshold legal requirements for a successful secondary 
service connection claim are: (1) Evidence of a current 
disability for which secondary service connection is sought; 
(2) a disability for which service connection has been 
established; and (3) competent evidence of a nexus between 
the two.  

Inasmuch as left hip disability other than a scar (to include 
arthritis, shortening of the left leg, and left foot drop) is 
not service connected, a threshold legal requirement for 
establishing secondary service connection for left knee 
disability, as alleged, is not met, i.e., it is not shown 
that the primary disability (left hip pathology including 
arthritis, shortening, and foot drop) alleged to have caused 
or aggravated the left knee disability for which secondary 
service connection is sought is service-connected.  
Accordingly, the claim of service connection for a left knee 
disability as secondary to the left hip disability other than 
a scar must be denied as lacking legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for left hip disability (arthritis, 
shortening and left foot drop) other than a scar, claimed as 
residuals of a left hip sfw, is denied.

The appeal to reopen a claim of service connection for a left 
knee disability is granted; however, service connection for 
such disability is denied on de novo review.

Service connection for a left knee disability as secondary to 
a left hip disability other than a scar is denied.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


